DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3. 	Claims 1, 3-5, 7-15 and 17-20 are allowed. 

Applicant’s invention is drawn to a method for controlling transmission between relay network node on a a physical sidelink control channel (PSCCH) based on discontinuous reception SL-DRX.
The independent claims 1 and 15 recites, inter alia, a method for determining an active time for the network node and/or the one or more other network nodes to detect a physical sidelink control channel (PSCCH) and a sleep time for the network node and/or the one or more other network not to detect the PSCCH; and perform, based on configuration of the SL-DRX, relay transmission between the network node and the one or more other network nodes, Applicant has amended independent claims 1 and 15, “wherein a transmission order of the general link and the sidelink is set based on priority levels of a general link and the sidelink, the general link being a Uu link between the network control terminal, which is an evolved Node B (eNB), and either one of the relay network node or the remote network node, the configuration of the SL-DRX of the network node and/or the one or more other network nodes is updated based on the transmission order, and the executable instructions, when executed by the computer, further cause the computer to: in a case where the priority levels of transmission and reception on the general link are both higher than the priority levels of transmission or reception on the sidelink, and when there are data transmission requests on both the sidelink and a general downlink, the general downlink being the general link for downlink transmission, after a relay network node of the one or more other network nodes first receives information from the general link, update the configuration of the SL-DRX of the relay network node and schedule a remote network node of the one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170230996, Li et al. disclose Method and apparatus for latency reduction of device-to-device (d2d) message in a wireless communication system.

US 20200404684, Lee et al., disclose Method for v2x communication performed by means of terminal in wireless communication system and terminal using same.
3GPP TS 136.300, V13.2.0, Evolved Universal Terrestrial Radio Access and Evolved Universal Terrestrial Radio Access Network (E-UTRAN) disclose sidelink communication and discovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413